Order entered September 30, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00958-CV

     IN RE STILLWATER ABBOTT DEVELOPMENT, LLC, Relator

              Original Proceeding from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-07653

                                   ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   BILL PEDERSEN, III
                                               JUSTICE